Citation Nr: 1314615	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  09-21 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R.B.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1967.  He died in November 1980.  The appellant has been recognized as the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO denied an application to reopen a prior final decision which denied service connection for the cause of the Veteran's death.  The RO in Los Angeles, California currently has jurisdiction over the case.

In March 2013, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the Virtual VA electronic records storage system.

A review of the record discloses a final prior October 1984 RO denial of a claim of entitlement to service connection for the cause of the Veteran's death.  Regardless of any RO determination, the Board must address the question of whether new and material evidence to reopen the claim has been received because this matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claims can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly the Board has characterized the appeal as encompassing both matters set forth on the title page.

The issue of entitlement to service connection for cause of the Veteran's death on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed October 1984 RO rating decision denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death on the basis that the causes of the Veteran's death, including acute myelogenous leukemia (AML), first manifested after the first postservice year and was not shown to be causally related to an event in service.

2.  Evidence received since the RO's final October 1984 decision includes the appellant's testimony that the Veteran set foot in Vietnam during the Vietnam Era and medical opinion that the Veteran's death due to AML results from in service herbicide exposure which, if accepted as true, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1984 RO rating decision, which denied a claim of entitlement to service connection for the cause of the Veteran's death, is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  As pertinent evidence received since the October 1984 RO denial is new and material, the criteria for reopening the claim for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Given the favorable disposition of the request to reopen previously denied claim for service connection for the cause of the Veteran's death, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

II.  Analysis

The appellant seeks to establish the Veteran's entitlement to service connection for the cause of the Veteran's death.  She primarily contends that the Veteran's AML results from his exposure to herbicides while serving in the Republic of Vietnam during the Vietnam Era.  The Veteran served aboard the U.S.S. VALLEY FORGE (LPH-8).

By rating action dated October 1984, the RO denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death on the basis that the causes of the Veteran's death, including AML, first manifested after the first postservice year and was not shown to be causally related to an event in service.

By letter dated October 29, 1984, the appellant was notified of this decision and her appellate rights.  However, the appellant did not file a notice of disagreement within one year of the October 1984 notice of denial, or submit new and material evidence requiring a readjudication of the claim.  As such, the October 1984 RO rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103.

As a general rule, once a claim has been disallowed, that claim shall not thereafter be reopened and allowed based solely upon the same factual basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, if the claimant can thereafter present new and material evidence, then the claim shall be reopened and the former disposition of the claim shall be reviewed.  38 U.S.C.A. § 5108.

The appellant filed her claim to reopen in November 2007.  For purposes of this decision, new evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a); see also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  Evidence is presumed credible for the purposes of reopening unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence relied upon in reopening the claim must be both new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Notably, the Court has held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Dependency and Indemnity Compensation (DIC) may be awarded to a Veteran's spouse for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disorder caused his or her death, or substantially or materially contributed to it.  Id.  A service-connected disorder is one that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131. 

A service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A service-connected disability will be considered a contributory cause of death when such disability contributed substantially, or combined to cause death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).

In determining whether a service-connected disability was a contributory cause of death, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. 

Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C.A. §§ 1110, 1131. 

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases, such as leukemia (other than chronic lymphocytic leukemia), may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).

The Veteran's Department of Defense Form 214 reflects that he served aboard the USS VALLEY FORGE, and was awarded the Vietnam Service Medal and Republic of Vietnam Service Medal.  The appellant contends that the Veteran set foot in Vietnam during his overseas service and, thus, is entitled to a presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii).  

Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a).  The presumptive provisions of 38 C.F.R. § 3.307(a)(6) , pertaining to herbicide exposure, do not apply to a Veteran serving in a deepwater vessel off the coast of Vietnam who did not actually set foot in Vietnam or enter the inland waterways.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); VAOPGCPREC 27-97 (1997).  Notably, VA's General Counsel has also determined that service in high altitude planes flying over Vietnam without any other contact with Vietnam did not constitute "service in Vietnam" under 38 C.F.R. § 3.313.  VAOPGCPREC 7-93 (1993). 

The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4); 38 C.F.R. § 3.307(a)(6)(i).

Notably, AML is not listed as among the diseases presumed to be due to herbicide exposure.  38 C.F.R. § 3.309(e).

Nonetheless, even when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  As noted in Haas, a claimant is entitled to set forth evidence of actual herbicide exposure. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, the benefit of the doubt doctrine does not apply to a new and material analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Evidence before the RO in October 1984 included medical records from City of Hope Medical Center reflecting that the Veteran died during a hospitalization following complications of bone marrow transplantation to treat AML.  These records reflected a clinical history of the Veteran feeling well until the mid-1980's when he developed generalized weakness and headaches.  A subsequent evaluation by a private physician disclosed an abnormal blood count, and a subsequent bone marrow biopsy showed changes typical of AML with Auer rods.  An autopsy report showed final anatomical diagnoses of AML Philadelphia chromosome negative, status post bone marrow transplantation, and interstitial pneumonitis.  Other subsidiary findings included esophageal erosion and status post abdominal hernia repair.  The official death certificate identified the immediate cause of death due to cardio-respiratory arrest due to respiratory failure and bone marrow transplantation.

The Veteran's service treatment records (STRs) did not reflect treatment for symptoms such as generalized weakness, headaches and/or abnormal blood counts, or otherwise reflect treatment or diagnosis of AML.

Evidence of record since the final October 1984 RO rating decision includes the appellant's testimony that the Veteran informed her of setting foot in Vietnam during his tour of duty aboard the USS VALLEY FORGE.  She also testified that the Veteran first began to experience severe headache and stomach problems upon his return from Vietnam which, she believes, demonstrates the onset of AML.  She has also submitted a statement from a former servicemate of the Veteran attesting to the fact that USS VALLEY FORGE personnel had docked at Da Nang harbor on at least 2 occasions, and that the USS VALLEY FORGE had also visited Chu Lai.  A private medical opinion opines that the Veteran's 4 years of exposure to Agent Orange in Vietnam more likely than not caused his AML.

Here, the appellant has recalled the Veteran telling her that he set foot in Vietnam.  If accepted as true, as required for reopening purposes, the Veteran can be presumed to have been exposed to herbicides during his Vietnam service.  38 C.F.R. § 3.307(a)(6)(iii); Haas, 525 F.3d 1168 (Fed. Cir. 2008).  The private medical opinion, if accepted as true, attributes the cause of the Veteran's death, AML, to the claimed herbicide exposure.  The Board finds that this evidence provides a basis for reopening the claim for service connection for the cause of the Veteran's death as, when presumed credible, raises a reasonable possibility of substantiating the claim when viewed in light of VA's duty to assist.  See Shade, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for the cause of the Veteran's death are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As addressed in the remand below, the Board finds that further evidentiary development is warranted prior to an adjudication on the merits of the claim.


ORDER

As new and material evidence to reopen the claim for service connection for the cause of the Veteran's death has been received, to this limited extent, the appeal is granted. 



REMAND

The Board's review of the claims file reveals that further RO action on the claim for service connection for the cause of the Veteran's death, on the merits, is warranted.

At the outset, the Board observes that the RO has not associated with the claims folder the Veteran's service personnel records (SPRs), which may be relevant to determining his military duties during active service.  These records should be associated with the claims folder as the Veteran's actual dates of service aboard the USS VALLEY FORGE are not known.  Notably, the appellant has submitted evidence from VA's own website reflecting that the USS VALLEY FORGE had smaller vessels which transported troops to and from the shore from September 1964 to September 1969.  See generally http://www.publichealth.va.gov/exposures/agentorange/bluewaterveterans.asp.

The Board also finds that medical opinion is necessary as there is a reasonable possibility that further opinion could aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 525 F.3d 1319 (Fed. Cir. 2008).  The appellant has testified that the Veteran manifested recurrent headaches and stomach problems following his return from Vietnam.  Additionally, she has provided medical opinion that the Veteran's herbicide exposure caused his AML.  

On the other hand, the Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 57586 -57589 (1996).  Additionally, the private medical opinion did not specify the medical basis for the conclusion reached.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a probative medical opinion provides sufficient detail and rationale to allow the Board to make a fully informed decision which it can compare to other opinions of record).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records.

2.  Upon completion of the above, contact the appropriate entity to determine whether the Veteran participated in transporting troops from the USS VALLEY FORGE to Da Nang harbor during his tour of duty.  Additionally, request any documentation that members of the USS VALLEY FORGE conducted any military or liberty leave visitations in Da Nang and/or Chu Lai for the Veteran's period of Vietnam service with the USS VALLEY FORGE.

3.  Thereafter, forward the Veteran's claims folder contents (paper and electronic) to an appropriately qualified medical doctor for opinion as to whether the Veteran's AML first manifested during service, within the first postservice year and/or is causally related to an event during active military service, to include herbicide exposure.  Following review of the claims folder contents, the examiner is requested to address the following:

	a) whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's AML first manifested during active service, or alternatively, within the first postservice year; in answering this question, the examiner is requested to address the issue as to whether there is any medical reason to accept or reject the appellant's contention that the Veteran's manifestation of severe headache and stomach problems following his return from Vietnam demonstrated the onset of AML when viewed in the context of the clinical history provided in the October 1984 hospitalization records; and

	b) assuming herbicide exposure in service, whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's AML first diagnosed in 1984 results from herbicide exposure; in answering this question, the examiner is requested to address the private examiner's conclusion that repeated herbicide exposure more likely than not caused the Veteran's AML.

The examiner is requested to provide a rationale for any conclusions reached.  If any opinion cannot be provided without resort to speculation, the examiner is requested to explain why such an opinion cannot be provided.

4.  Thereafter, readjudicate the claim.  If the benefit sought on appeal is not granted in full, provide the appellant and her representative a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


